 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CowoiusIONs of LAW1.Local No. 65, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. L.; Modern Cleaners Employees Pro-tectiveAssociation ; and Modern Cleaners Employees Association are labororganizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofthe employees named above, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By dominating and interfering with the formation and administrationof and by contributing support to Modern Cleaners Employees Association,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)1) of the Act.5.The reliable, substantial, and probative evidence adduced at the hearingherein does not conclusively show that the Respondent discriminatorily dis-charged Wayne Stuart.6.By discharging Marion Alberts the Respondent did not engage in any unfairlabor practices.7.By failing to get in touch with and to offer reinstatement to Lena Rosell,Esther Moran, Mildred Brown, and Beatrice ReCouper on April 28, 1950, whenthey made application at Respondent's office for reinstatement, the Respondent-did not engage in any unfair labor practice.8.By failing to reinstate Duane Powers to his or her former position orsubstantially equivalent position the Respondent did not engage in any unfairlabor practices."9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]ss The record does not divulge the sex of Duane Powers.PLUSS POULTRY,INC., PETITIONERandAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA,AFL.Case No.3-RM 23. July 8,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J. Sabella, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 7. PLUSSPOULTRY, INC.65.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a, three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represents=ion of employees of the Employer within the meaning of Section 9:(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Union urges its current contract with the Employer as a 'bar tothis proceeding.The Employer contends that the contract appliesonly to its Decatur, Arkansas, plant, and therefore may not preventapresent election among the employees at its Siloam Springs,Arkansas, plant.The Employer is engaged in the processing of poultry.For almostArkansas.Because Decatur lacked proper sewage and other disposalfacilities, the Employer, starting in June, 1951, took steps to openanother plant at the town of Siloam Springs, - 17 miles distant.Dis-continuance of the processing operations at Decatur was compelledby the Arkansas State Department of Health and by the United States.Food and Drug Administration.But for the seven or eight pickuptruck di ivers who still operate out of Decatur, all work at that localityceased on March 16, 1952.Five days later, on March 21, the Siloamplant commenced processing operations.Following a Board election, the Union was certified as bargainingagent for the Employer's production and maintenance employees onDecember 7, 1951.On February 21, 1952, it executed a contractcovering these employees, the agreement to expire on December 7,1952.After the Siloam plant was opened, the Employer refused torecognize this contract as covering the employees located there and,with the Union asserting bargaining rights for the Siloam employeesby virtue of its certification, the Employer filed the petition herein.The contract bar contention thus raises the question whether theSiloam plant is a new or an additional operation, as the Employercontends, or whether it is the old operation transferred to another site.The work performed at Siloam is of the same character as thatdiscontinued at Decatur, whence much of the present Siloam machinerywas obtained.Both locations draw from the same labor market,Decatur being a town of only 300 to 400 population. The Employerasserts that the Siloam plant was staffed through the local offices of 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe United States Employment Service. The record shows, however,that of the original 145 employees working at Decatur, 113 now workin the Siloam plant.As these employees were invited to apply forwork at the new location on its opening date, we attach little signifi-icance to the fact that before starting there, they were required toexecute employment applications.Although the Employer contendsthat the Decatur plant is still a functioning operation, it is used onlyas the headquarters of a small pick-up crew.The record clearlyshows, and the Employer admits, that this location will not again beput, in operation until costly sewage and other disposal facilities shallhave been installed by the municipality, and that the prospects of suchimprovements are entirely speculative.On these facts, we are im-pelled to the conclusion that the Siloam Springs operation of theEmployer is essentially nothing more than the Decatur operationtransferred to a new location. It follows, therefore, that the Febru-ary 1952 contract between the Employer and the Union covers theemployees at the new location and constitutes a bar to an election atthis time.'In further support of its petition for a new election, the Employerpoints to the fact that its over-all employment has increased to ap-proximately 180 employees, and that the existing contract advertsliterally to the Decatur plant.But, as the Board has heretofore held,absent any material change in the scope and character of the unit,such an increase in personnel, although substantial, is insufficient torequire a new election in the face of an existing contract 2As to theargument that use of the word "Decatur" in the existing contractrequires limitation of that agreement to that location, we believe suchinterpretation to be out of context and unnecessarily restrictive.Rather, we believe such phrase to be descriptive of the Employer in-stead of the operation or the unit covered by the contract.Upon the basis of all the foregoing and upon the entire record,we find that the existing contract between the Employer and theUnion is a bar to a present determination of representatives. Inview of this determination, we find it unnecessary to consider theEmployer's motion, filed after the close of the hearing, for leave towithdraw its petition.We shall, therefore, dismiss the petition.OrderIT is HEREBY ORDEREDthat the petition filed herein by Pluss Poultry,Inc., be, and it herebyis, dismissed.1YaleRubber Manufacturing Company,85 NLRB 131.2 Liggett&Myers Tobacco Co., 73 NLRB 207.